[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO STRIKE NO. 109
"A party seeking injunctive relief has the burden of alleging and proving irreparable harm and lack of an adequate remedy at law . . . . (Citation omitted; internal quotation marks omitted.) Walton v. NewHartford, 223 Conn. 155, 165, (1995). The plaintiff alleges "irreparable financial harm" in his complaint. He, however, does not specifically allege injury to reputation or prestige in the complaint.
Classifying the allegations of financial harm as "irreparable" does not provide a basis for injunctive relief. "Where there is an adequate remedy at law, there is no entitlement to an injunction." Sotire v.Stamford, 19 Conn. App. 505, 513 cert. denied 213 Conn. 805 (1989). In the present case, there is an adequate remedy at law because damages would compensate the plaintiff for his "financial harm." For this reason, the court finds that the plaintiff has alleged insufficient damages to seek injunctive relief in the prayer for relief. Accordingly, the court grants the defendant's motion to strike.
SAMUEL S. FREEDMAN, JUDGE CT Page 3224